DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 2, 2022, has been entered. Claims 51-59, 61-79, 81-86, and 88-97 remain pending in the application. The amendment to the specification has overcome the objection to the drawings previously set forth in the non-final Office action mailed February 7, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 62 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 62 recites the limitation “the left-hand and right-hand lateral walls” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “lateral walls” will be interpreted to mean --lateral sides-- (as recited in claim 61, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-55, 58-59, 61-62, 71, 73, 76, 81-84, 86, 93, and 97 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio (US Patent No. 4,512,585, hereinafter Baravaglio) in view of Werner (US Patent No. 5,564,712, hereinafter Werner), in further view of Ross (GB 190904182 A, hereinafter Ross).
Regarding claim 51, Baravaglio discloses a firing target for firearms shooting training (Figs. 1-2; col. 2, lines 45-55) comprising a bullet collecting casing (1-5, Fig. 1), said bullet collecting casing (1-5) comprising a lattice structure (including slanted metal sheets 6, 7, 9, and 17; col. 2, lines 49-55) disposed inside the bullet collecting casing (1-5), which lattice structure (6, 7, 9, 17) is designed to dissipate kinetic energy of incident bullets (col. 3, lines 33-37) and includes at least a first series of deflecting plates (6, 9) designed to deflect a trajectory of the incident bullets, which first series of deflecting plates (6, 9) is arranged according to a first inclined plane relative to a rear plane of the bullet collecting casing (1-5; Figs. 1-2), the firing target further comprising a protective screen (strips 34, Fig. 2; col. 4, lines 15-32) placed in front of the lattice structure (6, 7, 9, 17) of the bullet collecting casing (1-5), on the trajectory of the incident bullets, and designed to halt any bullet fragments produced upon the bullets impacting the lattice structure (col. 4, lines 14-32), wherein the lattice structure (6, 7, 9, 17) includes at least a second series of deflecting plates (7 and 17) arranged according to a second inclined plane relative to the rear plane and distinct from the first inclined plane (Fig. 2), which second series of deflecting plates (7 and 17) is disposed between the first series of deflecting plates (6, 9) and the rear plane (see Fig. 2), wherein the protective screen (34, Fig. 2) includes a back-forming section (at right in Fig. 2) directed toward an interior of the firing target and the lattice structure (6, 7, 9, 17) located therein. The examiner notes that the lattice structure (6, 7, 9, 17) of Baravaglio forms a plurality of corresponding compartmented zones between adjacent deflecting plates (6, 7, 9, 17; see Figs. 1-2).
Baravaglio does not explicitly teach a rear wall at the rear plane of the bullet collecting casing, and Baravaglio does not teach the back-forming section is arranged to bear against the lattice structure. 
However, with respect to the rear wall, in order to contain lead-contaminated air in a bullet collecting casing for evacuation and filtration, Werner teaches that it is known to provide a bullet collecting casing (bullet trap, Fig. 1; col. 2, lines 19-21) with a rear wall (3) at the rear plane of the casing to form an enclosed space that can be evacuated for filtration of lead-containing dust (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bullet collecting casing of Baravaglio to include a rear wall as taught by Werner at the rear plane of the bullet collecting casing, in order to form an enclosed space from which lead-contaminated air may be evacuated and filtered to improve air quality in the shooting premises (Werner, Abstract). For further discussion of this combination, see Response to Arguments below.
With respect to arrangement of the back-forming section to bear against the lattice structure, Ross teaches (Figs. 2 and 3) that it is known in the art of firing targets to arrange a back-forming section of a target screen (i.e., the back surface of target 20) to bear against deflecting plates (25a, 25b) located within a bullet collecting casing (casing 10) to form a plurality of corresponding compartmented zones. See Ross, pg. 2, lines 45-54: “the said sheet [20] is assisted to resist such impact by resting against the said supporting apex [25c of angular surfaces 25a and 25b], and the angular surfaces [25a and 25b] themselves serve to receive and deflect the pellets which penetrate through the target [20], into the side spaces of the casing 10, from which they may be removed.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by arranging the back-forming section to bear against the lattice structure, as suggested by Ross, in order to assist in supporting the protective screen (Ross, pg. 2, lines 48-54). For further discussion of this combination, see Response to Arguments below.
Regarding claim 52, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second series of deflecting plates (6, 7, 9, 17, Figs. 1-2) are arranged such that incident bullets are not able to directly impact the rear wall and are first deflected by the lattice structure (6, 7, 9, 17; col. 4, lines 5-9).
Regarding claim 53, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 52. Baravaglio further teaches the first and second series of deflecting plates (6, 7, 9, 17, Figs. 1-2) are arranged in such a manner to be contiguous (col. 2, lines 56-58).
Regarding claim 54, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second inclined planes (of plates 6, 7, 9, 17) are inclined relative to the same horizontal plane (e.g., relative to the horizontal ground plane shown in dashed line in Fig. 2).
Regarding claim 55, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 54. In the discussion above, the metal sheets (6, 9) are considered to be the first series of deflecting plates, and the metal sheets (7 and 17) are considered to be the second series of deflecting plates. In the context of claim 55, the examiner notes that the sheets (7, 17) may alternatively be considered to be the first series of deflecting plates and the active faces (18) of the angle irons (13) shown in Fig. 2 may alternatively be considered to be a second series of deflecting plates (col. 3, lines 20-37), which are arranged according to a second inclined plane relative to the rear plane/wall and distinct from the first inclined plane of the first deflecting plates (sheets 7, 17, Fig. 2; col. 3, lines 28-32) and are disposed between the first series of deflecting plates (7, 17) and the rear plane/wall. These first and second series of deflecting plates (sheets 7 and 17, and faces 18) are inclined relative to the same horizontal plane (e.g., the horizontal ground plane shown in dashed line in Fig. 2). An angle formed between these deflecting plates (e.g., between plate 18 and plate 17, Fig. 2) is on the order of (i.e., approximately) 90 degrees, as shown in Fig. 2. The examiner notes that Baravaglio discloses the angle of the dihedron formed by plates 9 and 17 is less than 60 degrees (col. 3, lines 12-15), and the angle between plate 18 and plate 9 is about 45 degrees (col. 3, lines 29-32). When the angle of the dihedron is about 45 degrees, which is within the range taught by Baravaglio, then the angle between plate 18 and plate 17 will be about 90 degrees (45+45+90=180). Therefore, Baravaglio is understood to teach deflecting plates with an angle formed between first and second inclined planes that is on the order of 90 degrees as claimed.
Regarding claim 58, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches (Fig. 1) a front edge (29) of the bullet collecting casing (1-5) is covered by a protective frame (uprights 30, 31, 32; col. 3, lines 40-49) providing protection against direct bullet impacts (col. 3, lines 46-57), the protective frame (30-32) being mounted in an interchangeable manner (col. 3, lines 44-49, via lugs 33 and bolts) on the bullet collecting casing (1-5).
Regarding claim 59, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 58. Baravaglio further discloses the protective frame (30-32) is disposed between the front edge (29) of the bullet collecting casing (1-5) and the protective screen (34; see Figs. 1-2 and col. 4, lines 17-23, the screen 34 being disposed between the metal sheet trap/bullet collecting casing and the marksman).
Regarding claim 61, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 59. Baravaglio does not teach the protective screen is secured to the protective frame and to the front edge of the bullet collecting casing by a set of fixing elements disposed on left-hand and right-hand lateral sides of the firing target. However, Werner further teaches (Fig. 1) a protective screen (curtain 1) secured to a frame (inwardly bent front edges of cover plates 4, 4’, col. 2, lines 56-57) and to the front edge of the bullet collecting casing by a set of fixing elements (col. 2, lines 52-65, bolts) disposed on left-hand and right-hand lateral sides (cover plates 4, 4’) of the firing target. Werner teaches that securing the protective screen in this manner creates a closed space for trapping bullets which is shielded from the shooter (col. 2, lines 65-67) and which permits evacuation of the closed space for filtration of lead-contaminated air (col. 3, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by securing the protective screen to the protective frame and to the front edge of the bullet collecting casing by a set of fixing elements as taught by Werner disposed on the left-hand and right-hand lateral sides of the firing target, in order to creates a closed space for trapping bullets which is shielded from the shooter and which permits evacuation of the closed space for filtration of lead-contaminated air.
Regarding claim 62, the modified Baravaglio teaches the claimed invention substantially as claimed, including the fixing elements taught by Werner, as set forth above for claim 61. Werner further teaches the fixing elements are disposed outside the bullet collecting casing (col. 2, lines 52-61, externally on front edge, or on the outside of the cover plates) next to left-hand and right-hand lateral sides (cover plates 4, 4’) of the bullet collecting casing. 
Regarding claim 71, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the deflecting plates (6, 7, 9, 17; Figs. 1-2) are disposed such that, after impacting the lattice structure (6, 7, 9, 17), the bullets and bullet fragments are conveyed by gravity firstly toward a rear portion of the bullet collecting casing (1-5) forming a space between the lattice structure (6, 7, 9, and 17) and the rear plane/wall (i.e., the space in which the bullet trajectory is illustrated in Fig. 2), and then toward a collecting zone situated below the space (at bottom in Fig. 2; col. 3, lines 33-36). Baravaglio does not teach a collecting bin disposed in the collecting zone to collect the bullets, bullet fragments, and other bullet residues. However, Werner further teaches (Fig. 1) a collecting bin (detachable box 8; col. 2, lines 43-45) disposed in a collecting zone below a space between the protective screen (1) and the rear wall (3), in order to collect bullets, bullet fragments, and other bullet residues (col. 2, line 44, “bullet and jacket remains”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by disposing a collecting bin as taught by Werner in the collecting zone, in order to facilitate containment and safe disposal of spent bullets and bullet fragments.
Regarding claim 73, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches the collecting bin (8, Fig. 1) is disposed in a removable manner in order to be removed from the firing target during maintenance operations (col. 2, lines 43-52, “detachable”).
Regarding claim 76, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches the collecting zone (including collecting bin 8, Fig. 1) is accessible from a back of the firing target (see Fig. 1, showing access to collecting bin 8 from the front or back of the target).
Regarding claim 81, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches (Fig. 2) each compartmented zone (between plates 6, 7, 9, and 17) is provided with an opening at its bottom (see Fig. 2, showing opening between adjacent dihedrons, through which bullet falls after successive deflections; col. 3, lines 33-37) to enable the evacuation by gravity of the bullets, bullet fragments, and other bullet residues to a collecting zone (col. 3, lines 33-37, “at the rear of the device”; col. 4, lines 5-13).
Regarding claim 82, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches bulges (vertically attached support strips 16, Fig. 1; col. 3, lines 32-37) provided on the protective screen (curtain 1) in order to stabilize the screen (1). Although Werner does not explicitly state whether the bulges (16) are on a façade- or back-forming section of the screen (1), the examiner notes that the bulges would appear to perform the same function of stabilizing the protective screen when positioned on either of the façade- or back-forming sections (i.e., the front or back surfaces) of the screen. Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Baravaglio in view of Werner and Ross as discussed above, to provide the protective screen with bulges as taught by Werner on the back-forming section that come to bear on the lattice structure, in order to stabilize the screen, for example, when the enclosed space is evacuated for filtration of lead-contaminated air (Werner, col. 3, lines 32-37). 
Regarding claims 83, 84, and 86, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claims 51, 59, and 71, respectively. Baravaglio further teaches the firing target is mobile and supported by a positioning device (col. 4, lines 9-13, “wheels or rollers”) enabling adjustment of a ground position of the firing target. Also see Werner, col. 3, lines 27-29.
Regarding claim 93, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the lattice structure (6, 7, 9, 17) is made of metal (col. 2, lines 46-55, “metal sheets”). Although Baravaglio is silent with respect to the material of the bullet collecting casing, Werner further teaches the bullet collecting casing (frame 2 with rear wall 3, Fig. 1) is also made of metal (col. 2, lines 22-25; col. 3, line 4), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select metal as the material of the bullet collecting casing as well as the lattice structure, in order to withstand bullet impacts during ordinary use.
Regarding claim 97, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 93. Baravaglio further teaches the metal of the lattice structure is ballistic steel (col. 2, lines 53-55), and Werner further teaches the metal of the bullet collecting casing is ballistic steel (col. 2, lines 22-25; col. 3, line 4).
Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Schneider (CH 480,610 A; hereinafter Schneider).
Regarding claims 56 and 57, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 54. Baravaglio further teaches the lattice structure includes at least two vertical support plates (1, 2, 3, Fig. 1) arranged substantially perpendicularly to the rear plane/wall. Baravaglio does not explicitly teach the vertical support plates are provided with first and second series of notches designed to receive the first and second series of deflecting plates. However, in the art of shooting targets, Schneider teaches (Figs. 1-2) that it is known to support a lattice structure comprising two series of inclined deflecting plates (catch lamellae 2 and splinter protection lamellae 8; see English machine translation, lines 71-72) by at least two vertical support plates (columns 1) provided with first and second series of notches designed to receive the first and second series of deflecting plates (lines 52-53, “inclined, channel-like recesses for inserting and resting the catch lamellae 2”, in the manner of slat blinds; lines 71-73, the lamellae 8 being similarly arranged in the manner of slat blinds) (claim 56); wherein the first and second series of deflecting plates (2, 8) are mounted on the vertical support plates (1) by simple nesting (line 53, “inserting and resting”) of the deflecting plates (2, 8) in the notches provided for that purpose (claim 57). Schneider teaches that this arrangement permits replacement of individual deflecting plates as needed (lines 88-90). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by providing the vertical support plates with first and second series of notches as taught by Schneider for nesting of the deflecting plates, so that the deflecting plates can be easily replaced when needed.
Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Secreto (US Patent No. 4,149,800, hereinafter Secreto).
Regarding claims 63 and 64, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 59. Baravaglio does not teach the protective frame is supported on the front edge of the bullet collecting casing by a set of notches and corresponding extensions arranged on the protective frame and on the front edge of the bullet collecting casing. However, to solve the problem of removably supporting a frame on the front edge of a casing, Secreto teaches supporting the frame (19, Fig. 1) on the front edge of the casing (box 1) by a set of notches (28-33; col. 1, lines 26-29) and corresponding extensions (tabs 13-18; col. 2, lines 30-34) arranged on the frame (19) and on the front edge of the casing (1) (claim 63); wherein the frame (19) is provided with the notches (28-33) cooperating with the corresponding extensions (13-18) arranged on the front edge of the casing (1) (claim 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by providing the protective frame and the front edge of the bullet collecting casing with respective notches and corresponding extensions, as taught by Secreto, since this involves the simple substitution of one known arrangement for supporting a frame on the front edge of a casing for another known arrangement for supporting a frame on the front edge of a casing, to yield predictable results.
Claims 65-70 and 85 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Khazzaka (EP 0332273 A1, hereinafter Khazzaka).
Regarding claim 65, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the protective screen (34) consists of a plurality of elements (col. 4, lines 23-33). Baravaglio does not teach the elements are secured to one another by means of a set of nestable securing elements. However, in the art of bullet traps, Khazzaka teaches (Figs. 3-6) that it is advantageous to form a protective screen (wall 4) of a plurality of nested elements (modular tiles 6; para. 0022) secured to one another by means of a set of nestable securing elements (projections 7-12 and grooves 13-18, Fig. 4-6; para. 0023). Khazzaka teaches that this arrangement is advantageous because it permits adaptable construction of the wall while ensuring that the entire wall will have an adequate thickness for braking projectiles as they enter the bullet trap (para. 0018; para. 0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by forming the protective screen from a plurality of nested elements secured to one another by a set of nestable securing elements as taught by Khazzaka, in order to permit adaptable construction of the wall while ensuring the entire wall will have an adequate thickness for braking projectiles as they enter the bullet collecting casing. Additionally, one of ordinary skill in the art would recognize that the nesting arrangement of elements taught by Khazzaka would have the additional advantage of ensuring that the space within the bullet collecting casing is fully enclosed for evacuating and filtering lead-contaminated air, as discussed above in the rejection of claim 51.
Regarding claim 66, the modified Baravaglio discloses the claimed invention substantially as claimed, including the nested elements taught by Khazzaka, as set forth above for claim 65. Khazzaka further teaches (Fig. 3) the plurality of nested elements (6) includes a plurality of identical and interchangeable nested intermediate elements (modular tiles 6 in middle row of Fig. 3) each including at least an upper nestable securing element (projection 7 with grooves 17 and 18, Figs. 4 and 6) designed to cooperate with a complementary nestable securing element (groove 13 and projections 9 and 10, Figs. 4 and 6) of another, adjacent element of the protective screen (4) placed immediately above it, and at least a lower nestable securing element (groove 13 between projections 9 and 10, Figs. 4 and 6) designed to cooperate with a complementary nestable securing element (projection 7 with grooves 17 and 18) of another, adjacent element of the protective screen placed immediately below it (para. 0023, Fig. 3).
Regarding claim 67, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further teaches each intermediate element (i.e., each modular tile 6 of middle row, Fig. 3) includes a façade-forming portion (at front in Figs. 3-4; at bottom in Fig. 5) directed toward the exterior of the firing target (i.e., facing the shooter) and a back-forming portion (hidden from view in Figs. 3-4; at top in Fig. 5) directed toward the interior of the firing target. Baravaglio teaches the lattice structure located within the firing target (Figs. 1-2) as discussed above for claim 51. Khazzaka further teaches the façade-forming portion is offset relative to the back-forming portion (see Fig. 5) in such a manner as to form a shoulder (at groove 16, Fig. 5) on which an adjacent element (6) of the protective screen (4) comes to bear (para. 0023).
Regarding claim 68, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further teaches each intermediate element (i.e., each modular tile 6 in middle row of Fig. 3) includes a pair of upper nestable securing elements (grooves 17 and 18, Fig. 6) and a pair of lower nestable securing elements (projections 9 and 10, Fig. 6) complementary to the upper nestable securing elements (17, 18; para. 0023).
Regarding claim 69, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 67. Khazzaka further teaches the façade-forming portion (at bottom in Fig. 5) and the back-forming portion (at top in Fig. 5) are each provided with an upper nestable securing element (grooves 17 and 18, Fig. 6) and a lower nestable securing element (projections 9 and 10, Fig. 6) complementary to the upper nestable securing element (17, 18; para. 0023).
Regarding claim 70, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further discloses the plurality of nested elements (6, Fig. 3) includes an upper terminal element (block 6 in top row of wall 4) disposed in a top portion of the protective screen (4) and nested in an upper portion of a first or top intermediate element (block 6 in upper middle row of wall 4), and a lower terminal element (block 6 in bottom row of wall 4) disposed in a bottom portion of the protective screen (4) and nested in a lower portion of a final or bottom intermediate element (block 6 in lower middle row of wall 4), said upper terminal element (6) being provided with at least a lower nestable securing element (groove 13 with projections 9 and 10, Fig. 6) complementary to and cooperating with the upper nestable securing element (projection 7 with grooves 17 and 18) of the top intermediate element (6), and the lower terminal element (6) being provided with at least an upper nestable securing element (projection 7 with grooves 17 and 18) complementary to and cooperating with the lower nestable securing element (groove 14 with projections 9 and 10) of the bottom intermediate element (6).
Regarding claim 85, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 65. Baravaglio further teaches the firing target is mobile and supported by a positioning device (col. 4, lines 9-13, “wheels or rollers”) enabling adjustment of a ground position of the firing target. Also see Werner, col. 3, lines 27-29.
Claims 72 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Oh et al. (US Patent No. 8,528,911, hereinafter Oh).
Regarding claim 72, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches (Fig. 1) the bullet collecting casing (2) is mounted on a base (support members 15; col. 3, lines 24-29), wherein the collecting zone (including collecting bin 8) is situated below the bullet collecting casing (2), wherein a lower wall (bottom plate 6 with tapering hoppers 7) of the bullet collecting casing (2) is provided with one or more orifices (hoppers 7) communicating with the collecting zone (including collecting bin 8; col. 2, lines 41-45). When modifying Baravaglio to include a collecting bin in the collecting zone, as taught by Werner, it would have been obvious to one of ordinary skill in the art to mount the bullet collecting casing on a base with the bullet collecting zone situated below the bullet collecting casing and to provide a lower wall of the bullet collecting casing with one or more orifices communicating with the collecting zone and the collecting bin, as taught by Werner, in order to facilitate containment and safe disposal of the bullets and bullet fragments. The modified Baravaglio does not explicitly teach that the collecting zone is in the base, with the lower wall of the bullet collecting casing resting on the base. However, Oh teaches a similar firing target (Figs. 1-2) including a bullet collecting casing (empty shell collection unit 1) mounted on a base (main body C of empty shell discharge unit 2), wherein a collecting zone including a collecting bin (empty shell receipt box 22; col. 6, lines 13-20) for the bullet fragments is situated below the bullet collecting casing (1), in the base (C), and a lower wall (hopper 21) of the bullet collecting casing (1), resting on the base (C, Figs. 1-2), is provided with one or more orifices (outlet port 211) communicating with the collecting zone and collecting bin (22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by configuring the base such that the collecting zone is in the base and the lower wall rests on the base, as taught by Oh (e.g., by providing an enclosed base such as that taught by Oh rather than individual base supports as taught by Werner), since this involves the simple substitution of one known arrangement of a base with respect to a collecting zone of a firing target with another known arrangement of a base with respect to a collecting zone of a firing target, to yield predictable results. Additionally, the examiner notes that one of ordinary skill in the art would recognize that an enclosed base such as that taught by Oh, with the collecting zone in the base, may be preferred in order to protect the collecting bin by enclosing the bin within the base.
Regarding claim 74, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 72. Werner further teaches the collecting bin (8) is disposed in a removable manner in order to be removed from the firing target during maintenance operations (col. 2, lines 43-52, “detachable”). With respect to the base, Oh further teaches the collecting bin (22, Figs. 1-2) is disposed in a removable manner in the base (C) in order to be removed from the firing target during maintenance operations (col. 6, lines 32-36). 
Regarding claim 75, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 74. Werner further discloses a locking device (col. 2, lines 45-49, clamps) for locking the collecting bin (8), which locking device is arranged to lock the collecting bin (8) against the lower wall of the bullet collecting casing (at hopper 7, col. 2, lines 45-49, to ensure airtight connection) and thereby enable the collecting of bullets, bullet fragments, and other bullet residues (when clamped), or to unlock and release the collecting bin (8) from the lower wall of the bullet collecting casing (at hopper 7) and thereby enable removal of the collecting bin (col. 2, lines 43-52). Therefore, when modifying Baravaglio to include the collecting bin in the base, as discussed above, it would have been obvious to one of ordinary skill in the art to equip the base with a locking device as taught by Werner for locking and unlocking the collecting bin against the lower wall of the bullet collecting casing, in order to ensure an airtight connection for collecting bullet waste and to permit easy removal for disposing of the bullet waste. 
Claims 77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, Ross, and Schneider, in further view of Alward (US Patent No. 5,718,434, hereinafter Alward) and Steidle et al. (US Patent No. 4,588,194, hereinafter Steidle).
Regarding claim 77, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 56. Baravaglio further teaches the lattice structure (6, 7, 9, 17) is mounted in a removable manner inside the bullet collecting casing (col. 3, lines 50-64), and the firing target includes a securing mechanism (angle irons 20 with bolts 21 and nuts 22, Fig. 3) for securing the lattice structure (6, 7, 9, 17) to the bullet collecting casing (1-5). Baravaglio does not teach the securing mechanism includes a plurality of transverse bars passing through mounting orifices provided in the vertical support plates. However, Alward teaches a similar firing target (Figs. 1-2) comprising a lattice structure (deflecting plates 12; col. 3, lines 37-52) that is mounted in a removable manner inside a bullet collecting casing (col. 6, lines 27-30), with a securing mechanism (mounting rods 32; col. 6, lines 30-38) for securing the lattice structure (12) to the bullet collecting casing, the securing mechanism including a plurality of horizontal transverse bars (mounting rods 32, Fig. 2) secured to two vertical support plates (side walls 10, 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by removably mounting the lattice structure inside the bullet collecting casing by a securing means comprising a plurality of horizontal transverse bars as taught by Alward, so that the deflecting plates of the lattice structure can be more easily removed and replaced when damaged (Alward, col. 6, lines 26-38). Although Alward does not explicitly teach that the horizontal transverse bars (32) are secured to the vertical support plates (10, 11) via mounting orifices, Steidle teaches that it is old and well-known in the art of shooting targets to secure horizontal transverse bars (21, 36, Fig. 10) to vertical support plates (side panels, Fig. 10) by the bars (21, 36) passing through mounting orifices (holes 22) provided in the vertical support plates (col. 3, lines 56-62). Therefore, when modifying Baravaglio to include horizontal transverse bars secured to the vertical support plates, as suggested by Alward, it would have been obvious to one of ordinary skill in the art to secure the horizontal transverse bars to the vertical support plates by passing the horizontal transverse bars through mounting orifices as taught by Steidle provided in the vertical support plates, since this involves the simple substitution of one known arrangement for securing horizontal transverse bars to vertical support plates of a shooting target for another known arrangement for securing horizontal transverse bars to vertical support plates of a shooting target, to yield predictable results.
Regarding claim 79, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 77. Alward further teaches the horizontal transverse bars (32, Fig. 2) are disposed between the deflecting plates (12) and the rear wall (13) in such a manner as not to be exposed to direct bullet impacts (see Fig. 2).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, Ross, Schneider, Alward, and Steidle, in further view of Pencyla (US Patent No. 3,737,165, hereinafter Pencyla).
Regarding claim 78, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 77. Alward further teaches the horizontal transverse bars (32, Fig. 2) are secured at their ends to left-hand and right-hand lateral walls (10, 11) of the bullet collecting casing (col. 6, lines 32-34). Alward does not explicitly teach that the horizontal transverse bars are also fixed to the rear wall. However, Pencyla teaches a similar firing target (Figs. 1 and 3) in which deflector plates (18) are secured by securing means (bolts 20, 30, Figs. 1 and 3) that are fixed both to lateral sides of the firing target (col. 4, lines 33-41) and to a rear wall (back plate means 5, via cantilever bracket arms 21; col. 2, line 66-col. 3, line 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Baravaglio to include horizontal transverse bars as taught by Alward as discussed above for claim 77, to fix the horizontal transverse bars both to the left- and right-hand lateral walls and to the rear wall, e.g., by a cantilever bracket as taught by Pencyla, in order to increase the stability of the assembly.  
Claims 88 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Baravaglio in view of Werner, Ross, and Khazzaka, in further view of Range Systems Portable EncapsulatorTM Bloc Trap, Dura-Panel Frontal Shield (non-patent literature; hereinafter Range Systems).
Regarding claim 88, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 65. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material. However, in the art of firing targets, in order to protect frame components from errant rounds and reduce the hazards of ricochet, splatter, and lead particles, Range Systems teaches that it is known to provide a trim (NPL document, last paragraph “Dura-Panel Frontal Shield”) made from a resilient material (line 3, “ballistic rubber”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a trim covering the bullet collecting casing, as suggested by Werner, in order to seal the protective screen to the bullet collecting casing to form the enclosed space from which lead-contaminated air may be evacuated (Werner, col. 2, lines 52-67), and by selecting a resilient material as taught by Range Systems for the trim, in order to shield the bullet collecting casing from errant rounds and reduce the hazards of ricochet, splatter, and lead particles.
Regarding claim 91,  the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 88. Werner further teaches producing the protective screen (curtain 1, Fig. 1) from rubber material (col. 2, lines 25-28). Range Systems teaches the resilient trim material is also rubber material (NPL document, last paragraph, line 3, “rubber”; this also being the same material as the rubber panel of the Range Systems bullet trap described in the NPL document, Description, line 2-3). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Baravaglio in view of Werner and Range Systems as discussed above, to produce the protective screen in the same resilient material as the trim (e.g., rubber), in order to perform the similar function of reducing the hazards of ricochet, splatter, and lead particles for bullets striking either the protective screen or the edges of the bullet collecting casing.
Claims 89 and 92 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Range Systems.
Regarding claim 89, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material. However, in the art of firing targets, in order to protect frame components from errant rounds and reduce the hazards of ricochet, splatter, and lead particles, Range Systems teaches that it is known to provide a trim (NPL document, last paragraph “Dura-Panel Frontal Shield”) made from a resilient material (line 3, “ballistic rubber”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a trim covering the bullet collecting casing, as suggested by Werner, in order to seal the protective screen to the bullet collecting casing to form the enclosed space from which lead-contaminated air may be evacuated (Werner, col. 2, lines 52-67) and by selecting a resilient material as taught by Range Systems for the trim, in order to shield the bullet collecting casing from errant rounds and reduce the hazards of ricochet, splatter, and lead particles.
Regarding claim 92,  the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 89. Werner further teaches producing the protective screen (curtain 1, Fig. 1) from rubber material (col. 2, lines 25-28). Range Systems teaches the resilient trim material is also rubber material (NPL document, last paragraph, line 3, “rubber”; this also being the same material as the rubber panel of the Range Systems bullet trap described in the NPL document, Description, line 2-3). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Baravaglio in view of Werner and Range Systems as discussed above, to produce the protective screen in the same resilient material as the trim (e.g., rubber), in order to perform the similar function of reducing the hazards of ricochet, splatter, and lead particles for bullets striking either the protective screen or the edges of the bullet collecting casing.
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Takahashi (US Patent No. 5,108,801, hereinafter Takahashi).
Regarding claim 90, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 61. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing on the left- and right-hand lateral sides of the firing target (Fig. 1). Werner does not teach the trim is made from a resilient material and covers the fixing elements disposed on the left- and right-hand lateral sides of the firing target. However, to solve the problem of covering a series of fixing elements, Takahashi teaches that it is old and well-known to provide a resilient trim (16, Fig. 2; col. 1, lines 14-29; col. 1, lines 48-60; col. 2, line 49-col. 3, line 13) to cover a set of fixing elements (screws 24, Fig. 2; col. 1, lines 11-12; col. 1, lines 26-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a resilient trim as taught by Takahashi that covers the set of fixing elements on the left- and right-hand lateral sides of the firing target, in order to provide a decorative finish to the firing target.
Claim 94 is rejected under 35 U.S.C. 103 as unpatentable over Baravaglio in view of Werner, Ross, and Khazzaka, in further view of Unverzagt (US Patent No. 4,773,653, hereinafter Unverzagt).
Regarding claim 94, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 65. With respect to the limitations of claim 88 and its dependent claim 94, Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material (claim 88), specifically, a synthetic polyurethane material (claim 94). However, in the art of firing targets, Unverzagt teaches that resilient, synthetic polyurethane material (at 37 in Fig. 1; col. 3, lines 30-46, “polyurethane rubbers”) is known to be a suitably abrasion- and impact-resistant material for covering a bullet-collecting casing, in order to reduce backsplatter (col. 1, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a trim covering the bullet collecting casing, as suggested by Werner, in order to seal the protective screen to the bullet collecting casing to form the enclosed space from which lead-contaminated air may be evacuated (Werner, col. 2, lines 52-67) (claim 88), and by selecting a resilient material (claim 88), namely a synthetic polyurethane material (claim 94), as taught by Unverzagt, for the trim, in order to reduce backsplatter resulting from bullets striking the bullet collecting casing.
Claim 95 is rejected under 35 U.S.C. 103 as unpatentable over Baravaglio in view of Werner and Ross, in further view of Unverzagt.
Regarding claim 95, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. With respect to the limitations of claim 89 and its dependent claim 95, Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material (claim 89), specifically a synthetic polyurethane material (claim 95). However, in the art of firing targets, Unverzagt teaches that resilient, synthetic polyurethane material (at 37 in Fig. 1; col. 3, lines 30-46, “polyurethane rubbers”) is known to be a suitably abrasion- and impact-resistant material for covering a bullet-collecting casing, in order to reduce backsplatter (col. 1, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a trim covering the bullet collecting casing, as suggested by Werner, in order to seal the protective screen to the bullet collecting casing to form the enclosed space from which lead-contaminated air may be evacuated (Werner, col. 2, lines 52-67) (claim 89), and by selecting a resilient material (claim 89), namely a synthetic polyurethane material (claim 95), as taught by Unverzagt, for the trim, in order to reduce backsplatter resulting from bullets striking the bullet collecting casing.
Claim 96 is rejected under 35 U.S.C. 103 as unpatentable over Baravaglio in view of Werner, Ross, and Takahashi, in further view of Unverzagt.
Regarding claim 96, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 90. Takahashi further teaches the resilient material is a synthetic material (col. 1, lines 48-60, “rubber or plastic-like material”). Takahashi does not explicitly teach the synthetic material is polyurethane. However, in the art of firing targets, Unverzagt teaches that resilient, synthetic polyurethane material (at 37 in Fig. 1; col. 3, lines 30-46, “polyurethane rubbers”) is known to be a suitably abrasion- and impact-resistant material for covering a bullet-collecting casing, in order to reduce backsplatter (col. 1, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by selecting polyurethane as taught by Unverzagt for the trim, in order to reduce backsplatter resulting from bullets striking the bullet collecting casing.
Response to Arguments
Applicant's arguments filed March 2, 2022, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the combination of Baravaglio and Werner is not proper because Baravaglio does not teach or provide motivation for a rear wall and because Werner does not teach a lattice structure, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the lattice structure is taught by the primary reference, Baravaglio, and motivation for adding a rear wall is provided by Werner (as further discussed below). In response to Applicant’s argument that Werner teaches away from the use of a lattice structure, the examiner notes that the mere absence of a lattice structure in Werner does not constitute teaching away from such a lattice structure, and the examiner finds nothing in Werner that would criticize, discredit, or otherwise discourage adding a rear wall to the bullet collecting casing including the lattice structure of Baravaglio. The examiner notes that the purpose of Werner’s rear wall is not solely to serve as an impact plate, but also to enclose the interior of the collecting casing so that the casing can be continuously evacuated for filtering lead containing dust (Werner, Abstract; see col. 3, lines 1-5, “for evacuating the closed space between the curtain 1, the steel plate 3 and the cover plates 4, 4’, 5, and 6”). Therefore, Werner provides motivation for adding a rear wall to the bullet collecting casing of Baravaglio, namely, to form an enclosed space that can be evacuated for filtration of lead-containing dust.
With respect to Ross, in response to Applicant’s argument that the firing target of Ross is fundamentally different from Applicant’s invention and is not a bullet trap, the examiner notes that the firing target of Ross does perform a trapping/collecting function. See pg. 2, lines 48-54:
“The apex 25c of these angular surfaces [25a and 25b] serves to substantially support the vertical centre line of the target 20, inasmuch as when the pellets strike and pass through the paper sheet 20, the said sheet is assisted to resist such impact by resting against the said supporting apex, and the angular surfaces themselves serve to receive and deflect the pellets which penetrate through the target, into the side spaces of the casing 10, from which they may be removed …”

 In response to Applicant’s argument that the target sheet (20) of Ross is made of paper and does not function as a protective screen as claimed and that certain other features of the Ross device are considered by Applicant to be unsafe, the examiner notes again that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The protective screen is taught by Baravaglio. Ross has been relied upon only to show that it is known in the art of firing targets to be advantageous to arrange the back of a target screen/sheet to bear against an internal lattice structure in order to assist in supporting the sheet/screen as projectiles pass through the sheet/screen into compartmented zones defined by the lattice structure. It appears to the examiner that this advantage would apply equally to a target sheet that is fired upon by a projectile (as in Ross) and to a protective screen that is fired upon by a projectile (as in Baravaglio). 
Applicant’s arguments with respect to Wojcinski have been considered but are moot because Wojcinski is not relied upon in the current rejections set forth above in response to Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 12, 2022/